In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 16‐2109

JOHNNIE WATKINS, as Guardian of the
Estate of Johnnice Ford, a disabled
person,
                                                  Plaintiff‐Appellant,

                                  v.


UNITED STATES OF AMERICA,
                                                 Defendant‐Appellee.


         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
          No. 1:15‐cv‐08350 — Ronald A. Guzmán, Judge. 



     ARGUED JANUARY 6, 2017 — DECIDED APRIL 27, 2017


   Before WOOD, Chief Judge, and BAUER and ROVNER, Circuit
Judges.
   ROVNER,  Circuit  Judge.  This  appeal  is  from  the  district
court’s  dismissal,  on  statute  of  limitations  grounds,  of  a
medical malpractice claim. The plaintiff, Johnnie Watkins, filed
2                                                      No. 16‐2109

the action on behalf of her adult daughter Johnnice Ford, who
is a disabled person. The complaint alleged that Ford sought
treatment at the emergency room of Ingalls Memorial Hospital,
where she was treated by Dr. Bari Parks‐Ballard, an employee
of  Family  Christian  Health  Center.  She  asserts  that  Parks‐
Ballard failed to properly diagnose and treat Ford, who was
eventually  diagnosed  with  Wernicke’s  encephalopathy  and
who  sustained  neurological  injuries  including  permanent
disability. Because Family Christian Health Center  operated
pursuant to grant money from the Public Health Services, an
agency  of  the  United  States  government,  the  action  was
brought pursuant to the Federal Tort Claims Act (FTCA) and
the United States is the defendant. The district court dismissed
the action as filed beyond the relevant statute of limitations,
and the plaintiff appeals that determination. On appeal, the
plaintiff argues that the court erred in taking judicial notice of
Ford’s  prior  lawsuit  and  dismissing  the  case  based  on  the
statute  of  limitations  without  allowing  her  to  establish  that
Ford  suffered  from  a  mental  disability.  We  agree  with  the
reasoning of the district court and affirm.
    As  the  district  court  recognized,  the  FTCA  constitutes  a
limited  waiver  of  the  United  States’  sovereign  immunity,
which allows individuals to pursue actions against the federal
government  for  “personal  injury  or  death  caused  by  the
negligent or wrongful act or omission of any employee of the
Government  while  acting  within  the  scope  of  his  office  or
employment.”  28  U.S.C.  §  2675(a);  Warram  v.  United  States,
427 F.3d 1048, 1049 (7th Cir. 2005). The applicable FTCA statute
of limitations bars any such claim not presented in writing to
the appropriate agency within two years of the claim’s accrual.
No. 16‐2109                                                         3

Under the savings clause, that time period can be extended as
long as the plaintiff filed a civil suit concerning the underlying
tort claim within two years of its accrual and presented that
case to the appropriate federal agency within 60 days of the
civil suit’s dismissal.
    In assessing the timeliness of the 2015 action, we must first
identify when the claim accrued, because the limitations period
begins to run at that time. In United States v. Kubrick, 444 U.S.
111, 118 (1979), the Supreme Court held that a cause of action
for  purposes  of  the  limitations  period  accrues  when  the
claimant knows, or would reasonably be expected to know, of
the existence of her injury and who caused it, whether or not
the claimant is aware that there was negligence or a wrongful
act involved. See also Blanche v. United States, 811 F.3d 953, 958
(7th Cir. 2016). In Barnhart v. United States, 884 F.2d  298, 299
(7th  Cir.  1989),  we  addressed  a  claim  that  the  injury  itself
impaired the ability of the plaintiff to understand and pursue
her claim, and we considered that such incapacity could toll
the accrual date; we held that the proper focus in determining
when the claim accrued under the discovery rule in such cases
remains on the claimant’s awareness or ability to discover and
comprehend  the cause of her injuries.  In Blanche we further
noted  that  the  plaintiff  need  not  know  that  her  injury  was
caused by a doctor; “the accrual date is when the plaintiff has
enough information to suspect, or a reasonable person would
suspect, that the injury ‘had a doctor‐related cause.’” 811 F.3d
at 958, quoting Arroyo v. United States, 656 F.3d 663, 672‐73 (7th
Cir. 2011).
   In determining that the claim accrued as of August 2010,
the district court took judicial notice of a state court medical
4                                                     No. 16‐2109

malpractice claim filed in August 2010 by Ford against Ingalls
Memorial  Hospital,  Dr.  Parks‐Ballard,  and  Family  Christian
Health Center. See Ennenga v. Starns, 677 F.3d 766, 773 (7th Cir.
2012) (noting that in considering a motion to dismiss, courts
may take judicial notice of facts readily ascertainable from the
public court record such as the dates on which certain actions
were  taken).  The  district  court  noted  that  the  August  2010
complaint contained virtually the same allegations as those in
this case regarding the failure to timely diagnose and treat her
encephalopathy.  Ford  voluntarily  dismissed  that  complaint
within a month after its filing, but its relevance is in its reflec‐
tion  of  Ford’s  awareness  that  those  defendants  caused  her
injuries. 
    Because  the  complaint  reflects  an  awareness  that  her
injuries were caused by the defendant (through its agents), at
a minimum the claim accrued as of August 2010. Pursuant to
the  limitations  provision  applicable  to  FTCA  claims,  Ford
could proceed with her claim against the United States only if
she (1) presented her claim to the appropriate agency within
two years of the date of the claim’s accrual; or (2) filed a civil
suit within 2 years from that date of accrual and presented that
case to the appropriate federal agency within 60 days of the
civil  suit’s  dismissal.  See  28  U.S.C.  §  2679(d)(5);  Blanche,
811 F.3d at 957‐58. The plaintiff failed to satisfy either of those
alternate avenues. The claim was not presented to the adminis‐
trative agency until January 19, 2015, which was approximately
4‐1/2 years after the date the claim accrued. Nor was the claim
presented to the appropriate agency within 60 days from the
dismissal of a civil suit that was filed within 2 years from the
date of accrual. No claim was submitted to the agency within
No. 16‐2109                                                        5

60  days  of  the  dismissal  of  the  August  2010  action,  and  no
other civil suit was filed within 2 years of the claim’s accrual,
which was August 2010 at the latest. On that basis, the district
court granted the defendant’s motion to dismiss the complaint.
    Watkins raises a number of challenges to that reasoning.
First, Watkins argues that the district court improperly failed
to  credit  her  allegations  that  Ford  suffered  from  a  mental
disability  since  September  2008.  Watkins  alleged  in  the
complaint that Ford “has been disabled since September 10,
2008,  when  she  was  diagnosed  with  Wernicke’s  encepha‐
lopathy,”  and  that  Ford  “has  been  unable  to  manage  her
person, and estate and unable to recognize the cause of her
action  due  to  her  diagnosis  of  Wernicke’s  encephalopathy.”
Plaintiff’s First Amended Complaint § 6. The complaint further
provided that Watkins brought the cause of action as Ford’s
legal  guardian  “due  to  Johnnice  Ford’s  inability  to  make
medical, legal, and financial decisions for herself.” Id. at § 7.
Watkins asserts that the district court failed to consider those
allegations as true, as required in addressing a Rule 12(b)(6)
motion, and that if it had done so, it would have necessarily
concluded  that  Ford’s  mental  disability  prevented  her  from
recognizing the “doctor‐related cause of her injuries.” 
    But the district  court properly took judicial notice of the
state court complaint filed by Ford’s counsel in August 2010,
which contained the same essential allegations as the present
suit. We need not speculate as to whether the alleged mental
disability impacted Ford’s ability to recognize the cause of her
injuries,  because  the  2010  lawsuit  establishes  that  Ford  was
actually  aware  of  the  cause  of  her  injuries.  Watkins  argues,
however, that the court erred in taking judicial notice of that
6                                                       No. 16‐2109

2010  complaint,  alleging  that  the  filing  of  the  complaint
establishes only two facts—that Ford’s name appears in the
caption and that the complaint was filed on a certain date. She
asserts that the record is devoid of evidence that Ford had any
awareness of its filing. That bare allegation, without more, is
insufficient  to  render  the  2010  complaint  irrelevant  to  these
proceedings.  Watkins  provides  nothing  more  than  mere
speculation  that  the  complaint  was  filed  without  Ford’s
awareness. She includes no argument as to how the attorney
who filed the complaint would be aware of the injuries to Ford
and  the  circumstances  which  caused  those  injuries  without
Ford’s  participation  and  awareness.  Moreover,  she  never
alleges  that  she  has,  or  could  provide,  evidence  calling  into
question  the  legitimacy  of  the  complaint,  such  as  affidavit
evidence from the attorney who filed it indicating that he or
she communicated with someone other than Ford, or evidence
that the attorney engaged in such unethical behavior in other
such cases by purporting to bring a cause of action on behalf of
a  person  without  that  person’s  knowledge  or  consent.  Al‐
though  the  appeal  is  here  on  a  motion  to  dismiss,  the  com‐
plaint  and  the  public  court  record  establish  that  Ford  was
aware  of  the  injury  and  its  cause,  and  in  fact  was  pursuing
legal  action  on  such  claims,  as  of  August  2010.  To  survive
dismissal, Watkins must allege some non‐speculative basis to
dispute that conclusion. Absent a claim that there is a plausi‐
ble, good‐faith basis to challenge the legitimacy of the August
2010 complaint, the court is entitled to take judicial notice that
the complaint was filed by Ford in 2010 which contained the
same essential allegations as the complaint before us now. 
No. 16‐2109                                                       7

   Moreover,  although  the  complaint  alleges  that  Ford  has
been disabled since September 10, 2008, when she was diag‐
nosed with Wernicke’s encephalopathy, and has been unable
to manage her person and estate and to recognize the cause of
her action due to that diagnosis, there is no allegation that any
guardian was appointed for Ford until Watkins was named her
guardian on January 14, 2015. Accordingly, the 2010 complaint
with Ford as plaintiff cannot be attacked on the basis that Ford
legally could act only through a guardian.
    Watkins questions whether the district court considered the
statements of Ford’s physicians and case workers regarding
her brain damage, such as a statement in 2008 by her physician
that she was unable to attend to her financial affairs since she
was unresponsive for unknown reasons and that he could not
predict  when  she  would  be  able  to  attend  to  her  personal
affairs. Although in November 2008, a case manager issued a
report indicating that due to Watkins’ cognitive limitations and
physical impairments, she was unable to care for her children,
and Watkins was appointed as guardian for those children, no
guardian was appointed for Ford and nothing indicated a total
inability to understand her own circumstances or to appreciate
the cause of her injuries. As we concluded earlier, however, we
need  not  assess  whether  the  allegations  of  Ford’s  disability
would have been sufficient to permit an inference that Ford
was unable to recognize the cause of her injuries, because the
allegations in the complaint filed in 2010 establish that at least
as of that date she in fact possessed such knowledge. Contrary
to Watkins’ argument to this court, the court in taking judicial
notice of that 2010 complaint did not take notice of the validity
of the substance of the allegations within it, but rather took
8                                                       No. 16‐2109

notice  only  of  the  existence  and  timing  of  those  allegations.
Whether  the  allegations  are  valid  or  not,  the  court  can  take
notice  of  their  presence  in  the  complaint,  and  that  presence
demonstrates Ford’s awareness of those potential allegations
at that time. Because the cause of action accrued at least as of
that date, the complaint in this case was not filed within the
limitations period. As we uphold the dismissal on that ground,
we  need  not  consider  the  defendant’s  alternative  argument
that dismissal would also be proper under Illinois’ statute of
repose. See Augutis v. United States, 732 F.3d 749 (7th Cir. 2013).
  Accordingly,  the  decision  of  the  district  court  is
AFFIRMED.